IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                  FILED
                                                                November 5, 2008
                                No. 08-40643
                             Conference Calendar            Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee
v.

JOSE MARIA ECHAVARRIA-ESPINOZA

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 7:08-CR-202-1


Before DAVIS, STEWART, and DENNIS, Circuit Judges.
PER CURIAM:*
      Appealing the Judgment in a Criminal Case, Jose Maria Echavarria-
Espinoza raises arguments that are foreclosed by United States v.
Garcia-Mendez, 420 F.3d 454, 457 (5th Cir.2005), which held that a conviction
under TEX. PENAL CODE ANN. § 30.02(a)(1) for burglary of a habitation is a crime
of violence for purposes of U.S.S.G. § 2L1.2 because it is equivalent to the
enumerated offense of burglary of a dwelling and United States v. Cardenas-
Cardenas, ___ F.3d ___, No. 08-40210, 2008 WL 4353084 (5th Cir. Sept. 25,
2008), which held that James v. United States, 127 S. Ct. 1586 (2007) does not

      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 08-40643

undermine our conclusions in Garcia-Mendez. The Government’s motion for
summary affirmance is GRANTED, and the judgment of the district court is
AFFIRMED.